                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

MARCO WRIGHT                                                                            PLAINTIFF

v.                                                                               No. 3:19CV32-DAS

MTC, ET AL.                                                                          DEFENDANTS

                         ORDER DENYING PLAINTIFF’S MOTION
                           TO ALTER OR AMEND JUDGMENT

       This matter comes before the court on the plaintiff’s motion for reconsideration of the

court’s final judgment dismissing the instant case for both failure to state a claim upon which

relief could be granted – and for failure to exhaust administrative remedies. The court interprets

the motion, using the liberal standard for pro se litigants set forth in Haines v. Kerner, 404 U.S.

519 (1972), as a motion to amend judgment under Fed. R. Civ. P. 59(e), which must be filed

within 28 days of entry of judgment. An order granting relief under Rule 59(e) is appropriate

when: (1) there has been an intervening change in the controlling law, (2) where the movant

presents newly discovered evidence that was previously unavailable, or (3) to correct a manifest

error of law or fact. Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 567 (5th Cir. 2003).

       The plaintiff alleges that the defendants placed him near an inmate with a history of

violence towards other inmates by having him escort the inmate to a housing unit with more

restrictive custody. The inmate attacked and injured the plaintiff during that time. The court

dismissed the instant case for failure to state a claim upon which relief could be granted because

the plaintiff’s allegations rise, at most, to the level of negligence, which does not state a claim for

§ 1983 relief. Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662 (1986), Davidson v. Cannon,

474 U.S. 344, 106 S.Ct. 668 (1986). In his arguments the plaintiff simply disagrees with this

assessment.
       The plaintiff also argues that his pursuit of the grievance process should qualify as

exhaustion of his administrative remedies. Again, he simply disagrees with the court’s decision.

However, for the reasons set forth in the court’s memorandum opinion, his grievance was

rejected as defective during the screening phase, and he did not correct the grievance and pursue

the process to its conclusion. He did not exhaust his administrative remedies.

       The plaintiff has neither asserted nor proven any of the justifications to amend a

judgment under Fed. R. Civ. P. 59(e). As such, the plaintiff’s request to alter or amend

judgment is DENIED.

       SO ORDERED, this, the 19th day of September, 2019.


                                                     /s/ David A. Sanders
                                                     DAVID A. SANDERS
                                                     UNITED STATES MAGISTRATE JUDGE
